A judge, sitting in the jury of six session of the Boston Municipal Court, has reported under Mass.R.Crim.P. 34, 378 Mass. 905 (1979), certain questions of law relating to the validity of regulations (appearing in 540 Code Mass. Regs. § 2.09 [1978]) which prescribe standards for protective headgear to be worn by motorcyclists. See G. L. c. 90, § 7, first par., the third from last sentence. It does not appear from the *948record that the defendants wore any protective headgear at all. Were that the case, it would not be necessary to consider whether any uncertainty “may arise at the periphery of the prohibition.” Commonwealth v. Guest, ante 941 (1981), and cases cited. The report is premature because it may be that no occasion exists to consider the question reported. The report, therefore, is discharged.
Robert W. Hagopian for the defendants.
Michael J. Traft, Assistant District Attorney, for the Commonwealth.

So ordered.